 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CC,                                               No. 2:16-CV-02210-KJM-DMC
12                       Plaintiff,
13                                                      ORDER
             v.
14
      PARADISE HIGH SCHOOL AND
15    PARADISE UNIFIED SCHOOL
      DISTRICT,
16
                      Defendants.
17

18                  This matter is before the court on plaintiff’s September 10, 2018 motion to seal
19   exhibits to his motion for partial summary judgment. ECF No. 43. The court has reviewed
20   plaintiff’s motion and DENIES it without prejudice.
21                  Plaintiff moves to seal nine documents totaling seventy pages filed in support of
22   the motion for summary judgment. Id. Plaintiff argues these exhibits must be sealed because
23   they “contain confidential information, including the medical records and criminal records of
24   minors, that should not be viewable to the public via PACER.” Id.
25                  The Local Rules of the Eastern District of California provide that “[d]ocuments
26   may be sealed only by written order of the Court.” L.R. 141(a). A request to seal “shall set forth
27   the statutory or other authority for sealing, the requested duration, the identity, by name or
28
                                                        1
 1   category, of persons to be permitted access to the documents, and all other relevant information.”
 2   L.R. 141(b).
 3                  There is a strong presumption in favor of public access to court records. See
 4   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002). However, “access to judicial
 5   records is not absolute.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
 6   2006). The Ninth Circuit has distinguished between the public’s interest in accessing court
 7   records filed in connection with nondispositive and dispositive motions. See Foltz v. State Farm
 8   Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003) (citing Phillips, 307 F.3d 1213); Kamakana,
 9   447 F.3d at 1179; In re Midland Nat'l Life Ins. Co., 686 F.3d 1115, 1119 (9th Cir. 2012). When
10   discovery documents are attached to a dispositive motion, such as a summary judgment motion,
11   the party moving to seal the documents must overcome the presumption of access to judicial
12   documents by showing a sufficiently compelling reason for doing so. Foltz v. State Farm Mut.
13   Auto. Ins. Co., 331 F.3d 1122, 1135-36 (9th Cir. 2003) (citing Hagestad v. Tragesser, 49 F.3d
14   1430, 1434 (9th Cir.1995)); Kamakana, 447 F.3d at 1172. To demonstrate compelling reasons, a
15   party must “present articulable facts identifying the interests favoring continued secrecy and []
16   show that these specific interests [overcome] the presumption of access by outweighing the public
17   interest in understanding the judicial process.” Kamakana, 447 F.3d at 1181 (internal citations,
18   quotation marks, and emphasis omitted). “In general, ‘compelling reasons’ sufficient to outweigh
19   the public’s interest in disclosure and justify sealing court records exist when such ‘court files
20   might become a vehicle for improper purposes,’ such as the use of records to gratify private spite,
21   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179
22   (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 598 (1978)). But “[b]road allegations
23   of harm, unsubstantiated by specific examples or articulated reasoning” are insufficient.
24   Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (internal quotation marks
25   and citation omitted). “The mere fact that the production of records may lead to a litigant’s
26   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the
27   court to seal its records.” Kamakana, 447 F.3d at 1179.
28
                                                        2
 1                  Here, plaintiff seeks blanket sealing of nine documents, arguing only that they
 2   contain criminal and medical records of minors, without citation to authority. There are several
 3   problems with this request. First, six of the nine documents plaintiff seeks to seal are not criminal
 4   or medical records of minors. App’x of Exs. at 40-70. Pages 40 to 48 are the defendants’
 5   responses to requests for interrogatories and responses to requests for production of documents,
 6   neither of which appear to include confidential information. Id. at 40-48.1 Pages 49 through 70
 7   appear to be correspondence between attorneys in this case. Id. at 49-70. Finally, pages 52
 8   through 70 appear to be a publicly available document published by the United States Department
 9   of Education. Id. at 52-70. Second, pages 36 through 39 may be part of a minor’s medical
10   record, but consist of one individual’s curriculum vitae, not confidential information about the
11   minor himself. Id. at 36-39.
12                  Plaintiff has not sufficiently explained why any of the documents should be sealed,
13   particularly those called out above. Kamakana, 447 F.3d at 1184 (“Simply mentioning a general
14   category of privilege [such as privacy], without any further elaboration or any specific linkage
15   with the documents, does not satisfy the burden” to show compelling reasons to seal information
16   from public access.). Indeed, plaintiff has not identified which exhibits are privileged or
17   protected, or set forth a satisfactory reason for the court to seal them. See Tischer Co. v.
18   Robertson Stevens, Inc., No. C 06–2372 SBA, 2007 WL 3287846, at *2 (N.D. Cal. Nov. 5, 2007)
19   (denying plaintiff’s motion to seal as not “narrowly tailored” where plaintiff had not identified
20   specific documents as privileged or protectable and instead simply moved to seal entire case file).
21   Plaintiff also has not explained why some or all of the exhibits could not be redacted instead of
22   fully sealed in accordance with Local Rule 140. See L.R. 140.
23

24
     1
       To the extent defendants claim confidentiality, it is for the defendants to seek sealing. Status
25   Order, ECF No. 16 at 5 (“The court will only consider requests to seal or redact filed by the
26   proponent of sealing or redaction. If a party plans to make a filing that includes material an
     opposing party has identified as confidential and potentially subject to sealing, the filing party
27   shall provide the opposing party with sufficient notice in advance of filing to allow for the
     seeking of an order of sealing or redaction from the court.”); Standing Order, ECF No. 3-1 at 6
28   (same).
                                                        3
 1                    At the same time, certain exhibits contain several unapproved and unexplained
 2   redactions. App’x of Exs. at 1, 3-4, 7, 9-13. While Local Rule 140(a) requires redaction of
 3   minors’ names and substitution of initials, and redaction of an individual’s month and day of
 4   birth, that rule also provides that “[n]o other redactions are permitted unless the Court has
 5   authorized the redaction.” See L.R. 140(b).
 6                    Because plaintiff fails to meet the requirement that a party make a particularized
 7   showing that demonstrates a sufficient basis for sealing, plaintiff’s motion is denied.
 8           For the reasons set forth above, IT IS HEREBY ORDERED:
 9           1.       Plaintiff’s request to seal is DENIED without prejudice;
10           2.       The Clerk of the Court shall return any paper documents submitted for sealing to
11   plaintiff; and
12           3.       The court deems all electronically transmitted documents returned.
13           IT IS SO ORDERED.
14   DATED: October 1, 2018.
15

16                                                 UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
